           Case 4:21-cv-00396-JM Document 10 Filed 06/15/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

WILLIAM WADE                                                              PLAINTIFF

V.                                     No. 4:21CV00396-JM

RODNEY WRIGHT, Sheriff;
DOES, Officers, Saline County Detention Center                            DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 15th day of June, 2021.


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
